Case 2:20-cv-00012-JRS-MJD Document 56 Filed 09/09/20 Page 1 of 9 PageID #: 685




                                                                      FILED
                                                               5:12 pm, Sep 09, 2020
                                                                U.S. DISTRICT COURT
                                                             SOUTHERN DISTRICT OF INDIANA
                                                                Roger A.G. Sharpe, Clerk
Case 2:20-cv-00012-JRS-MJD Document 56 Filed 09/09/20 Page 2 of 9 PageID #: 686
Case 2:20-cv-00012-JRS-MJD Document 56 Filed 09/09/20 Page 3 of 9 PageID #: 687
Case 2:20-cv-00012-JRS-MJD Document 56 Filed 09/09/20 Page 4 of 9 PageID #: 688
Case 2:20-cv-00012-JRS-MJD Document 56 Filed 09/09/20 Page 5 of 9 PageID #: 689
Case 2:20-cv-00012-JRS-MJD Document 56 Filed 09/09/20 Page 6 of 9 PageID #: 690
Case 2:20-cv-00012-JRS-MJD Document 56 Filed 09/09/20 Page 7 of 9 PageID #: 691
Case 2:20-cv-00012-JRS-MJD Document 56 Filed 09/09/20 Page 8 of 9 PageID #: 692
Case 2:20-cv-00012-JRS-MJD Document 56 Filed 09/09/20 Page 9 of 9 PageID #: 693
